ORDER
The Court having considered the Petition for Indefinite Suspension by Consent filed jointly by the Attorney Grievance Commission and Carol Barbara Essrick, the respondent, it is this 31st day of July, 1996,
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, GRANTED and the respondent, Carol Barbara Essrick, is suspended indefinitely by consent from the practice of law in Maryland pending further order of this Court, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Carol Barbara Essrick from the register of attorneys, and pursuant to Maryland Rule BV13, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.